DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, second paragraph rejection of Claims 1 – 13, 16 – 18 and 24 – 35, of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The phrase ‘dimensionally stable’ is  not disclosed in the instant specification.

Claim Rejections – 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5. 	Claims 1 — 11, 17 and 36 – 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Holbert et al (U.S. Patent Application Publication No. 2011/0003096 A1) in view of Overbergh et al (EP 79178 A1) and Knutson et al (U.S. Patent No. 3,658,741).
With regard to Claims 1 and 10— 11, Holbert et al disclose a sheet (paragraph 0044)
comprising a first and second layer that are bonded by a pressure — sensitive adhesive (paragraph 0139); the second layer comprising multiple layers that are sub — layers, that each comprise paper, ethylene acrylic acid, polyethylene or metallized film (paragraph 0141). It would have been obvious for one of ordinary skill in the art to provide for a first layer of polyethylene, bonded on one surface to the pressure sensitive adhesive layer, followed by a layer of paper, followed by a layer of metallized film, therefore a metallized plastic, bonded to the other surface of the paper layer, followed by two layers of ethylene acrylic acid, followed by a layer of polyethylene. A carrier layer would therefore be disclosed, which is the paper, and an adhesive layer, which is the ethylene acrylic acid layers, followed by an inner polymer layer that is the polyethylene. The metallized film would be a barrier layer to light because it is a layer of metal. The first layer of polyethylene is therefore an outer polymer layer, and is a polyolefin. The claimed aspect of ‘co — extrusion’ is directed to a product — by — process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113. The claimed aspect of 
Overbergh et al teach an adhesive (page 2, lines 1 — 2) comprising a copolymer (a) of
ethylene and alpha, beta unsaturated carboxylic acid and a copolymer (b) of ethylene and unsaturated carboxylic acid (page 2, lines 24 — 32) for the purpose of providing improved
polyolefin adhesion (page 6, lines 14 — 20).
It therefore would have been obvious for one of ordinary skill in the art to provide for an
adhesive, therefore adhesion promoter, that is a copolymer of ethylene and alpha, beta
unsaturated carboxylic acid and a copolymer of ethylene and unsaturated carboxylic acid in order
to obtain improved adhesion as taught by Overbergh et al.
The copolymer (a) taught by Overbergh et al is an ethylene — acrylic acid copolymer
having acrylic acid in the amount of 10% by weight (page 4, lines 1 — 27 of Overbergh et al) and the copolymer (b), disclosed in Knutson et al (page 5, lines 12 — 15 of Overbergh et al) is an ethylene — acrylic acid copolymer (column 2, lines 46 — 67 of Knutson et al) having acrylic acid in the amount of 15% by weight (column 7, lines 9 - 11 of Knutson et al). Because ethylene — acrylic acid copolymers having different amounts of acrylic acid are taught, as stated on page 46, lines 26 — 29 and Figure 7 of the instant specification, a first C=O group absorption maximum higher than a second C=O group absorption maximum would be obtained. Two 
With regard to Claim 2, because a blend of two copolymers is taught, and a third
copolymer is not excluded, it would have been obvious for one of ordinary skill in the art
to provide for a third copolymer having a different amount of acrylic acid. A third
absorption maximum, at a second distance that is 95% of the first distance, that is lower than the
first group absorption maximum and higher than the second group absorption maximum,
would therefore be obtained.
With regard to Claims 3 — 7, because Holbert et al disclose ethylene — acrylic acid
copolymer, as disclosed in the instant specification, the claimed distances and absorption
maxima are disclosed.
With regard to Claim 8, because a blend of two copolymers is taught, and a fourth
copolymer is not excluded, it would have been obvious for one of ordinary skill in the art to
provide for a fourth copolymer having a different amount of acrylic acid. A fourth absorption
maximum, that is lower than the third absorption maximum and higher than the second
absorption maximum, at a third distance that is longer than the second distance, would therefore
be obtained.

With regard to Claim 17, Holbert et al do not explicitly disclose a first distance that is
more than one layer thickness of the inner polymer layer. However, because each layer of the
adhesion — promoting layer is a sub — layer, and the inner polymer layer is also a sub — layer, it would have been obvious for one of ordinary skill in the art to provide for each layer of the
adhesion — promoting layer and the inner polymer layer to have the same thickness. The first
distance would therefore be two layer thicknesses of the inner polymer layer.
With regard to Claims 36 – 37, LDPE is not explicitly disclosed. However, it would have been obvious for one of ordinary skill in the art to provide for LDPE, as polyethylene is disclosed. The thickness of the outer polymer layer is 5 – 50 microns (paragraph 0141). Although the disclosed range of thickness is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 38, a carrier layer made of a material having adequate strength and rigidity to render a container made from the sheet – like composite dimensionally stable is not disclosed by Holbert et al. However, Holbert et al disclose packaging and protection of products (paragraph 0044). It would have been obvious for one of ordinary skill in the art to provide for a carrier layer made of a material having adequate strength and rigidity to render a container made from the sheet – like composite dimensionally stable, as packaging and protection of products is disclosed.

	

3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Holbert et al (U.S. Patent Application Publication No. 2011/0003096 A1) in view of Overbergh et al (EP
79178 Al) and Knutson et al (U.S. Patent No. 3,658,741) and further in view of Frisk et al (U.S.
Patent No. 6,872,459 B1).
Holbert et al, Overbergh et al and Knutson et al disclose a sheet as discussed above. With
regard to Claims 12 — 13, Holbert et al, Overbergh et al and Knutson et al fail to disclose an inner polymer layer that is a mixture comprising a polymer produced by means of a metallocene
catalyst and an additional polymer.
Frisk et al teach a packaging material (column 5, lines 28 — 34) comprising a seal layer
that is a mixture comprising a polymer produced by means of a metallocene catalyst and
an additional polymer (column 10, lines 18 — 65) for the purpose of obtaining sealing within a
broad range of temperature (column 5, lines 28 — 34).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
layer that is a mixture comprising a polymer produced by means of a metallocene catalyst and an
additional polymer in order to obtain sealing within a broad range of temperature as taught by
Frisk et al.

7. 	Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Holbert et al
(U.S. Patent Application Publication No. 2011/0003096 A1) in view of Overbergh et al (EP
79178 Al) and Knutson et al (U.S. Patent No. 3,658,741) and further in view of Sase et al (U.S.
Patent Application Publication No. 2009/0205994 A1).
Holbert et al, Overbergh et al and Knutson et al disclose a sheet as discussed above.
Holbert et al, Overbergh et al and Knutson et al fail to disclose a carrying layer having at least

Sase et al disclose a sheet that is a film (paragraph 0068) comprising a hole for straw
insertion (paragraph 0152) that is a hole ‘8’ through a paper layer ‘3’ (paragraphs 0018 — 0027;
Figure 2).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
carrying layer having at least one hole, the hole covered with the barrier layer and the inner
polymer layer, in order to obtain a straw hole as taught by Sase et al.

8. 	Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Holbert et al
(U.S. Patent Application Publication No. 2011/0003096 A1) in view of Overbergh et al (EP
79178 A1) and Knutson et al (U.S. Patent No. 3,658,741) and further in view of Curry (U.S.
Patent No. 4,267,928).
Holbert et al, Overbergh et al and Knutson et al disclose a sheet as discussed above.
Holbert et al, Overbergh et al and Knutson et al fail to disclose rolling up into a coil.
Curry teaches the coiling of paper for the purpose of obtaining elongated tubular means
(spiral; column 5, lines 16 — 26).
It therefore would have been obvious for one of ordinary skill in the art to provide for
coiling, therefore rolling up into a coil, in order to obtain elongated tubular means as taught
by Curry.

9. 	Claims 24 — 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Holbert et al (U.S. Patent Application Publication No. 2011/0003096 A1) in view of Overbergh et al
(EP 79178 A1) and Knutson et al (U.S. Patent No. 3,658,741) and further in view of Blemberg et

Holbert et al, Overbergh et al and Knutson et al disclose a sheet as discussed above. With
regard to Claim 24, Holbert et al, Overbergh et al and Knutson et al fail to disclose a container
precursor comprising a fold with at least two adjoining folding surfaces, wherein a section of the
folding surfaces is joined by sealing with another section.
Blemberg et al teach that it is well known in the art to form a pouch by folding a film
twice the desired length of the pouch, and joining the surfaces of the film by
sealing (conventional methods; column 4, lines 40 — 56).
It therefore would have been obvious for one of ordinary skill in the art to provide for
folding the sheet, which is a film, and joining the surfaces of the film by sealing, therefore
a section of the folding surfaces joined by sealing with another section, in order to provide a
pouch by a method well known in the art as taught by Blemberg et al. A fold would therefore
be obtained.
With regard to Claim 25, the claimed aspect of ‘folding’ is a product — by — process
limitation and is therefore given little patentable weight.
With regard to Claim 26, the claimed aspect of ‘a temperature in a range of 10 to 50
degrees Celsius’ is a product — by — process limitation. Therefore, if the product in the claim
is the same as the prior art, the claim is unpatentable even though the prior art product was made
by a different process. MPEP 2113.
With regard to Claim 27, the claimed aspect of ‘irradiation’ is a product — by — process
limitation and is therefore given little patentable weight.

MPEP 2113.
With regard to Claims 34 — 35 the container taught by Blemberg et al is filled with food
and sealed (column 4, lines 61 - 68).




ANSWERS TO APPLICANT’S ARGUMENTS
10.	Applicant’s arguments regarding the 35 U.S.C. 112, second paragraph rejection of Claims 1 – 13, 16 – 18 and 24 – 35, of record in the previous Action, have been carefully considered and have been found to be persuasive. The rejection is therefore withdrawn.
Applicant argues, on page 15 of the remarks dated August 19, 2021, that the application of one adhesion – promoting material onto another adhesion – promoting material is inconsistent with  a homogeneous blend of copolymers. 
However, the application of one adhesion – promoting material onto another adhesion – promoting material would not be inconsistent, because as stated in the previous Action each adhesion – promoting material would comprise  a homogeneous blend of copolymers.
Applicant also argues on page 15 that the two acrylic acid copolymers of Overbergh et
al and Knutson et al would have C=O group absorption at the same position, and that the C=O
group absorption maximum for the copolymer (a) and the C=O group absorption maximum for

for both copolymers. 
However, two distinct C=O group absorption maxima would still be obtained, because the layer would comprise two different copolymers (a) and (b), The respective heights of the two C=O group absorption maxima could be determined by comparison with infrared spectra of the two different copolymers (a) and (b). 
Applicant also argues, on page 16, that two EAA layers fail to disclose two adhesion promoting materials. 
However, it is unclear why two EAA layers fail to disclose two adhesion promoting materials.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782